DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Lawrence Chan on 5/3/2022.
The application has been amended as follows: 
For claims:
In Claim 1, change to ---

1.   (Currently amended) A method for alerting emergency personnel in the event of medical distress by a user, the method comprising: 

providing a mobile application for use on a mobile device, the mobile application configured to provide a user interface; 

initializing, by the user, of the mobile application on the mobile device; 

recording, by the mobile application, of a location of the user and a drug taken by the user; 

initiating, by the user, a timer on the user interface with a predetermined amount of time; 

upon the timer reaching the predetermined amount of time without the user interface from or from otherwise external to the mobile device, transmitting, by the mobile application, a first message to a remote server, the first message comprising the location of the user and the drug taken; 

converting, by the remote server, the first message into an audio message using a text-to-voice converter; 

contacting, by the remote server, a 9-1-1 dispatcher; and 

transmitting the audio message to the 9-1-1 dispatcher, wherein transmitting the audio message to the 9-1-1 dispatcher comprises continually repeating the audio message.
 ---.
Allowable Subject Matter
Claims 1-4 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claim 1 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and NOverdose (Alert your family, friends, and nearby naloxone carriers, 2017, http://noverdoseapp.com/ and the invention patented in Pat. No. US 2005/0070315. 
The improvement comprises:
NOverdose is considered as the closest prior art that teaches a method for alerting emergency personnel in the event of medical distress by a user (page 1, title “Alert your family, friends, and nearby naloxone carriers”; page 2, Features “Alert Button, let your family, nearby naloxone carriers, and/or 911 know you need help”; page 3, displaying emergency contact information on the screens of the mobile phones), the method comprising:
providing a mobile application (i.e. NOverdose, see pages 1, 3, 4 showing the NOverdose app on mobile devices) for use on a mobile device (see pages 1, 3, 4 showing mobile devices);
initializing, by the user, of the mobile application on the mobile device (see pages 1, where Life Saving Emergency Alert App will be installed to the mobile device by the user);
recording, by the mobile application, of a location of the user and a drug taken by the user (page 1, 3, 4 “GPS coordinates” on mobile device screen);
initiating, by the user, a timer with a predetermined amount of time (i.e. Dose Monitor, page 2, “Dose Monitor, take your dose and set a timer to ensure you’re ok-Make sure you turn it off before the timer hits 0:00 if not, help will be...”);
upon the timer reaching the predetermined amount of time expiring without the mobile device receiving any further input by the user, transmitting, by the mobile application, a first message to a remote server, the first message comprising the location of the user and the drug taken (i.e. Dose Monitor, page 2, “Dose Monitor, take your dose and set a timer to ensure you’re ok - Make sure you turn it off before the timer hits 0:00 if not, help will be...”; “Chatroom, when you’ve called for help, a private, anonymous chatroom between you, your emergency contacts, and your responding nearby naloxone carriers opens);
determining, by the remote server, an appropriate one of emergency personnel to contact, based, at least in part, on the location of the user (Page 2, Volunteer Naloxone Carrier, if you carry naloxone you can turn on notifications for nearby alerts to help out someone in need);
contacting, by the remote server, the appropriate one of emergency personnel by telephone (Page 2, Volunteer Naloxone Carrier, if you carry naloxone you can turn on notifications for nearby alerts to help out someone in need, where the mobile phone is considered as the telephone); and
transmitting the message to the appropriate one of emergency personnel over telephone (page 3, on the right side mobile device see under “emergency contacts”: Use default emergency text message, where the mobile phone a considered as the telephone).

US 2005/0070315 teaches a method and apparatus for packetized supplemental wireless distress signaling that another alternative would be to concatenate the payload information in the multiple packets and use a text-to-speech converter 312 to convert resultant information to a voice signal, and to then send that voice signal over PSTN 310 to a 911 operator at PSAP 305 at a voice terminal 324 at a special number to which such calls would be directed (Fig.3 and para.24).

With regard Claim 1, NOverdose (Alert your family, friends, and nearby naloxone carriers, 2017, http://noverdoseapp.com/ in view of US 2005/0070315 fails to teach the limitation of "wherein transmitting the audio message to the 9-1-1 dispatcher comprises continually repeating the audio message." as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2005/0070315 is cited because they are put pertinent to the method and apparatus for packetized supplemental wireless distress signaling. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633